         Case 2:20-cv-00873-WBV Document 21 Filed 02/23/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA



JOSEPH SIMMONS                                            CIVIL ACTION

VERSUS                                                    NO. 20-873

CORNEL JACKSON, ET AL.                                    SECTION D (3)


                                      ORDER


       Before the Court is Defendant Paul Connick Jr.’s Motion to Dismiss or

Alternatively Motion for Summary Judgment, 1 and Defendants’ Parish of Jefferson

and Cornell Jackson’s Motion to Dismiss or in the Alternative, For a More Definite

Statement. 2 Plaintiff did not file an opposition to either Motion. Also before the

Court is Plaintiff’s Request for an Attorney. 3 The Magistrate Judge has issued a

Report and Recommendation, recommending the Court grant Defendants’ Motions

and dismiss this matter. 4     Plaintiff has filed Objections to the Report and

Recommendation. 5 After a careful review of the Complaint, 6 the Motions to Dismiss,7

the Report and Recommendation, 8 Plaintiff’s Objections to the Report and

Recommendation, 9 and record, and the applicable law, the Court overrules Plaintiff’s



1 R. Doc. 11.
2 R. Doc. 16.
3 R. Doc. 7.
4 R. Doc. 19.
5 R. Doc. 20.
6 R. Doc. 1.
7 R. Docs. 11 and 16.
8 R. Doc. 19.
9 R. Doc. 20.
          Case 2:20-cv-00873-WBV Document 21 Filed 02/23/21 Page 2 of 3




objections and adopts the Report and Recommendation as its opinion in this matter,

with the following additional analysis.

        Even liberally construed, as here, the allegations of Plaintiff’s Complaint—

which are copied in full in the Report and Recommendation—fail to state a claim.

Indeed, without additional context from the Motions to Dismiss, it is difficult to piece

together any factual context from the Complaint at all. Nor is it clear how Plaintiff’s

allegations give rise to a federal claim under either statute that Plaintiff cites,

28 U.S.C. § 2403 (which allows for intervention by the United States where a

constitutional question is at play), and 18 U.S.C. § 1001, et seq. (federal criminal

statutes dealing with fraud and false statements). Plaintiff’s Objections do not

change this analysis. Rather, Plaintiff only cites to the federal statutes listed above,

the Louisiana Constitution, 10 and reiterates the same factual claims the Magistrate

Judge found deficient. Accordingly, Plaintiff’s Objections are overruled.

        Having determined that Plaintiff’s claims should be dismissed, the Magistrate

Judge recommended dismissing Plaintiff’s request for an attorney as moot. 11 The

Court further notes that a pro se plaintiff has no automatic right to counsel. 12 Unless

a case presents “exceptional circumstances,” a district court need to appoint counsel




10 To the extent that Plaintiff sought to allege in his Complaint that he was wronged under the
Louisiana State Constitution because Jefferson Parish’s District Attorney worked at the same law firm
that defended the parish in Plaintiff’s state-court suit, Plaintiff again fails to state a claim. Louisiana’s
Constitution states that “No district attorney or assistant district attorney shall appear, plead, or in
any way defend or assist in any criminal charge.” La. Const. Art. V § 26(C). Plaintiff does not allege
that Paul Connick Jr. appeared, plead, or in any way defended or assisted with a criminal charge.
11 R. Doc. 19 at 9.
12 Salmon v. Corpus Christi Indep. School Dist., 911 F.2d 1165 (5th Cir. 1990).
         Case 2:20-cv-00873-WBV Document 21 Filed 02/23/21 Page 3 of 3




to represent an indigent plaintiff in a civil action. 13 The Court finds no exceptional

circumstances present here. This matter is straightforward, and Plaintiff’s request

for counsel contains no argument that exceptional circumstances are present here.

Accordingly, the Magistrate Judge was correct to deny Plaintiff’s Request for an

Attorney.

       IT IS HEREBY ORDERED that the Motions to Dismiss are GRANTED, and

Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, February 23, 2021.




                                                   ______________________________________
                                                   WENDY B. VITTER
                                                   UNITED STATES DISTRICT JUDGE




13Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987); see also Ulmer v. Chancellor, 691 F.2d 209, 212-13
(5th Cir. 1982) (outlining factors to be considered in determining whether exceptional circumstances
are present).
